   4:21-cr-03029-JMG-CRZ Doc # 51 Filed: 03/31/21 Page 1 of 2 - Page ID # 77




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:21CR3029

      vs.
                                                           ORDER
KELLY J. JABLONSKI,

                   Defendant.


      Defendant’s retained counsel, Nicholas R. Glasz, has moved to withdraw.
(Filing No. 50). Defendant is eligible for appointed counsel pursuant to the
Criminal Justice Act, 18 U.S.C. §3006A, and the Amended Criminal Justice Act
Plan for the District of Nebraska.

      IT IS ORDERED:

      1)     Counsel’s motion to withdraw, (Filing No. 50), is granted. Nicholas R.
             Glasz is hereby withdrawn as counsel, and he shall promptly notify
             Defendant of the entry of this order.

      2)     The clerk shall delete Nicholas R. Glasz from any future ECF
             notifications herein.

      3)     The clerk shall forward this memorandum and order to the Federal
             Public Defender.

      4)     The Federal Public Defender for the District of Nebraska is
             appointed to represent the above-named defendant in this matter. In
             the event that the Federal Public Defender accepts this appointment,
             the Federal Public Defender shall forthwith file an appearance in this
             matter. In the event the Federal Public Defender should decline this
             appointment for reason of conflict or on the basis of the Criminal
             Justice Act Plan, the Federal Public Defender shall forthwith provide
             the court with a draft appointment order (CJA Form 20) bearing the
4:21-cr-03029-JMG-CRZ Doc # 51 Filed: 03/31/21 Page 2 of 2 - Page ID # 78




         name and other identifying information of the CJA Panel attorney
         identified in accordance with the Criminal Justice Act Plan for this
         district.

   5)    The newly appointed counsel shall promptly file an entry of
         appearance on behalf of Defendant.


   Dated this 31st day of March, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
